[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                   FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                         -------------------------------------------U.S. COURT OF APPEALS
                                      No. 04-10912                    ELEVENTH CIRCUIT
                                                                          APRIL 21, 2005
                              Non-Argument Calendar
                        -------------------------------------------- THOMAS K. KAHN
                                                                             CLERK

                               BIA No. A79-091-989

PETRO CLERGE,
a.k.a. Leslie Junior Delva,

                                                           Petitioner,

                                         versus

U.S. ATTORNEY GENERAL,

                                                           Respondent.



              ----------------------------------------------------------------
                           Petition for Review of an Order
                      of the Board of Immigration Appeals
              ----------------------------------------------------------------

                                  (April 21, 2005)

Before EDMONDSON, Chief Judge, ANDERSON and BIRCH, Circuit
Judges.
PER CURIAM:




          Petro Clerge, a native and citizen of Haiti, petitions for review

of the final order of the Board of Immigration Appeals (BIA), which

affirmed the immigration judge’s denial of asylum, denial of

withholding of removal, and denial of relief under the United

Nations Convention Against Torture (CAT).1 Removal proceedings

commenced after 1 April 1997; the permanent provisions of the

Immigration and Nationality Act, as amended by the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996,

Pub. L. No. 104-208, 110 Stat. 3009 (1996), govern this petition. We

deny the petition and affirm the BIA’s decision.




      1
          Clerge offers no substantive argument on the IJ’s and BIA’s denial of CAT relief.
This issue is abandoned. See Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1286 n.3 (11th
Cir. 2003) (deeming an issue waived where a party fails to include argument and only makes
a passing reference to the order appealed from).

                                             2
     “The BIA’s factual determination that [an alien] is removable

and not entitled to asylum must be upheld if it is supported by

substantial evidence.” Mazariegos v. Office of the U.S. Attorney

Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). “Thus, a denial of

asylum may be reversed only if the evidence presented by the

applicant is so powerful that a reasonable factfinder would have to

conclude that the requisite fear of persecution exists.” Id. at 1323-24

(emphasis in original).

     Clerge argues first that the BIA erred in reversing the IJ’s

determination that the charge of removability, brought under 8

U.S.C. § 1182(a)(6)(C)(ii), was not supported because the evidence

failed to show that Clerge had the intent to misrepresent himself to

be a United States citizen.

     Substantial evidence supports the BIA’s decision that Clerge

was inadmissible under § 1182(a)(6)(C)(ii). Section

1182(a)(6)(C)(ii)(I) states that an alien is inadmissible when he



                                   3
“falsely represents, or has falsely represented, himself or herself to

be a citizen of the United States for any purpose or benefit under

this chapter . . . or any other Federal or State law.” Here, the

evidence shows that Clerge initially submitted a fraudulent U.S.

passport to an immigration inspector and indicated that he was a

U.S. citizen on his customs declaration. But Clerge did not admit to

his improprieties until after his entry attempt failed.

     Clerge argues next that he is entitled to asylum because his

credible testimony shows a well-founded fear of persecution based

on his participation in Zafe Elev Lekol (ZEL), a student group in

which he was active in 2000. This group, although not political, took

a stance against Lavalasse, the party in power in Haiti at that time,

based on a belief that elections in 2000 were fraudulent. According

to Clerge, two weeks after the December 2000 election, an armed

group of pro-Lavalasse militiamen, the “Chimere”, fired upon the

door to a ZEL meeting at which protests were being planned. The



                                   4
Chimere members stormed the room and beat several ZEL

members; Clerge escaped and went into hiding. Clerge said that

Chimere members went to his parents’ home and threatened to

harm his parents if they did not disclose Clerge’s location.

     An alien may obtain asylum if he is a “refugee”: a person

unwilling to return to his country of nationality “because of

persecution or a well-founded fear of persecution on account of race,

religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. §§ 1101(a)(42)(A), 1158(a)(1), (b)(1). To

establish asylum eligibility, Clerge must show (1) past persecution

(in this case on account of membership in a particular social group

or political opinion), or (2) a “well-founded fear” that his

membership in the ZEL or his political opinion will cause future

persecution. 8 C.F.R. § 208.13(a), (b)(1). A showing of past

persecution creates a presumption of a “well founded fear” of

persecution. 8 C.F.R. § 208.13(b)(1).



                                   5
     But “[a]n applicant does not have a well-founded fear of

persecution if the applicant could avoid persecution by relocating to

another part of the applicant’s country of nationality . . . if under all

the circumstances it would be reasonable to expect the applicant to

do so.” 8 C.F.R. § 208.13(b)(2)(ii). And under the BIA’s

interpretation of the applicable statutes and regulations, an asylum

applicant must show that he “face[s] a threat of persecution

country-wide.” Mazariegos v. Office of U.S. Attorney Gen., 241

F.3d 1320, 1325 (11th Cir. 2001).

     Substantial evidence supports the BIA’s determination that

Clerge failed to demonstrate asylum eligibility. Clerge submitted

the statement of a fellow ZEL member, Frantz Saint Fleur, who had

attended the December 2000 meeting with Clerge and who since had

been hiding in another town. Clerge admitted that he was able to

remain safely in Haiti for approximately one month after the

incident; he also admitted that he would be able to live safely in the



                                    6
area of Haiti to which Saint Fleur had fled. And Clerge concedes

that the Lavalasse party currently is not in power in Haiti. Clerge

has not undermined facts supporting the BIA’s determination that

he could avoid persecution by relocating to another part of Haiti.

See Mazariegos, 241 F.3d at 1327-28 (upholding denial of asylum

relief where facts supported BIA determination that applicant did

not face “a threat of persecution country-wide”). We affirm the

BIA’s decision denying asylum relief and denying withholding of

removal.2

        PETITION DENIED.




    2
      Substantial evidence supports the BIA’s determination that Clerge did not establish
asylum eligibility: he offers no reason why he has met the higher standard for showing that
the BIA’s denial of withholding of removal was in error. See Al Najjar v. Ashcroft, 257 F.3d
1262, 1292-93 (11th Cir. 2001).

                                             7